In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Nassau County (Covello, J.), dated February 25, 2003, which granted the application.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court *272providently exercised its discretion in granting the petitioner’s application pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim. The appellant possessed the petitioner’s medical records at the time of the alleged malpractice and thus had actual notice of the essential facts underlying the claim. Moreover, the petitioner demonstrated the absence of substantial prejudice resulting from the delay (see Rosas v 397 Broadway Corp., 309 AD2d 913 [2003]; Medley v Cichon, 305 AD2d 643, 644 [2003]; Matter of Staley v Piper, 285 AD2d 601, 603 [2001]; Matter of Kelly v County of Westchester, 283 AD2d 497 [2001]; Matter of Robinson v Westchester County Med. Ctr., 270 AD2d 275 [2000]; Matter of McMillan v City of New York, 279 AD2d 280 [2001]). Florio, J.P., Schmidt, Adams and Fisher, JJ., concur.